          Case 1:20-cv-05437-GWG Document 37 Filed 04/16/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RUBEN MARQUEZ DE LA CRUZ, individually and on :
behalf of others similarly situated,                                   :
                                                                       :
                                    Plaintiff,                         :   20 Civ. 5437 (JPC)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
LA ESTRELLITA DEL SUR RESTAURANT CORP.,                                :
doing business as Estrellita Poblana III, et al.,                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff filed the Complaint in this action on July 15, 2020, naming as Defendants Estrellita

Poblana, Inc., Gema Corp., Leonardo Gonzalez, and Antonio Doe. Dkt. 1. Defendants Gema Corp.

and Leonardo Gonzales filed an Answer to the Complaint on September 18, 2020. Dkt. 18.

        At an Initial Pretrial Conference on February 10, 2021, counsel for Defendants Gema Corp.

and Leonardo Gonzalez claimed that the public records reflect that Defendant Estrellita Poblana,

Inc. no longer exists. The Court postponed entering a Case Management Plan and granted Plaintiff

leave to amend the Complaint on March 4, 2021. Dkt. 34.

        Plaintiff filed his Amended Complaint on March 9, 2021. Dkt. 35. In the Amended

Complaint, Plaintiff names La Estrellita Del Sur Restaurant Corp, Gema Corp, and Leonardo

Gonzalez as Defendants.
         Case 1:20-cv-05437-GWG Document 37 Filed 04/16/21 Page 2 of 2


       To date, Defendants have not responded to the Amended Complaint, and the docket does

not reflect whether Defendants have been served with the Amended Complaint. By no later than

April 30, 2021, Plaintiff is directed to file a letter with the Court, describing the status of this

litigation and service of the Amended Complaint on Defendants.

       SO ORDERED.

Dated: April 16, 2021                               __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
